DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney for Applicants on Amir Rohani on 03/17/2021
Accordingly, various modifications are made without departing from the spirit or scope of the general inventive concept as defined by the appended claims and their equivalents.
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
Amended Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application. Currently amended claims are shown with additions underlined and 
LISTING OF CLAIMS
1. (Currently Amended) A power tool comprising: 
a housing; 
a multi-phase brushless motor including a rotor and a stator having a plurality of stator windings corresponding to at least three phases of the motor, the rotor being moveable by the stator; 
a power switch circuit comprising a plurality of high-side power switches and a plurality of low-side power switches configured as a multi-phase inverter circuit for driving the phases of the motor, the power switch circuit outputting at least three phase voltage signals to the motor; 
a power supply interface 
a rectifier coupled to the first set of nodes of the power supply interface configured to convert the AC power to a rectified DC voltage and output the rectified DC voltage on a bus line; 
a capacitor disposed across the bus line parallel to the rectifier such that, when powered by the AC power supply, within each full cycle of the AC power voltage waveform, the power switch circuit draws current from the AC power supply within a first time period and from the capacitor within a second time period, the capacitor having a capacitance value such that the first time period is greater than the second time periodPage 2 of 11US-TN-12804-C08 but an average voltage of the rectified DC voltage on the bus line is smaller than the RMS voltage of the AC power; and 
a controller outputting a plurality of drive signals to the power switch circuit to control a supply of power to the motor from one of the AC power supply and the one or more battery packs; wherein 
the second set of nodes of the power supply interface is coupled to the bus line such that the power switch circuit receives one of the battery DC power or the rectified AC power via the bus line, wherein 
the motor operates at an operating voltage that is approximately equal to or smaller than the RMS voltage of the AC power supply such that the rectified DC voltage is supplied to the phases of the motor at its average voltage when the motor is operating at full speed, wherein 
the operating voltage of the motor is greater than the nominal voltage of the DC battery power, wherein 
each phase is associated with a conduction band (CB) within which the controller outputs the drive signals to corresponding high-side and low-side power switches to energize the corresponding stator windings, wherein 
the controller is configured to set the conduction band for each phase to a first CB value when receiving power from the AC power supply and to a second CB value that is less that the first CB value when receiving power from the one or more battery packs to obtain substantially the same maximum power output from the one or more battery packs as the AC power supply.

2. (Previously cancelled.) 

3. (Previously presented) The power tool of claim 1, wherein the operating voltage of the motor is in the range of 100V to 120V.

4. (Original) The power tool of claim 3, wherein the power supply interface comprises two or more battery receptacles arranged to receive two or more battery packs and connect them in series to provide the DC battery power at the nominal voltage of 100V to 120V.

5. (Original) The power tool of claim 3, wherein the capacitance of the capacitor is optimized such that the nominal voltage of the one or more battery packs is approximately equal to the average voltage of the rectified DC voltage such that the motor provides equivalent levels of maximum speed and maximum power output from the AC power supply and the one or more battery packs while operating in the voltage range of 100V to 120V.

6. (Original) The power tool of claim 3, wherein the one or more battery packs comprises a removable high-rated voltage battery pack that provides the nominal voltage in the range of approximately 100V to 120V.

7. (Previously cancelled.) 

8. (Previously presented) The power tool of claim 1, wherein the controller is configured to set an advance angle (AA) by which the conduction band is advanced for each phase to a first AA value when receiving power from the AC power supply and to a second AA value that is less that the first AA value when receiving power from the one or more battery packs to obtain substantially the same maximum power output from the one or more battery packs as the AC power supply.

9. (Previously cancelled.) 

10. (Original) The power tool of claim 1, further comprising a switching unit configured to electronically isolate the first set of nodes of the power supply interface respectively from the second set of nodes of the power supply interface when the power tool is powered by either the AC power supply or the one or more battery packs to ensure that electric power is not supplied from both the AC power supply and the one or more battery packs.

11. (Currently Amended) The power tool of claim 1, wherein the power supply interface is configured to output the AC power via an AC power line and the battery DC power via a DC power line, wherein 
the rectifier is configured to receive  and wherein the DC power line is coupled directly to the bus line.

12. (Currently Amended) The power tool of claim 1, wherein the power supply interface is configured to selectively couple [[of]] the AC power or the battery DC power to a common power line, the common power line being inputted to the rectifier.

13. (Previously cancelled.) 

14. (Previously cancelled.) 

15. (Currently Amended) A power tool comprising:
a housing;
a multi-phase brushless motor including a rotor and a stator having a plurality of stator windings corresponding to at least three phases of the motor, the rotor being moveable by the stator;
a power switch circuit comprising a plurality of high-side power switches and a plurality of low-side power switches configured as a multi-phase inverter circuit for driving the phases of the motor, the power switch circuit outputting at least three phase voltage signals to the motor;
a power supply interface arranged having a first set of nodes configured to receive alternating-current (AC) power from an AC power supply having a root-mean-square (RMS) voltage value and a second set of nodes configured to receive battery direct- current (DC) power from one or more battery packs together outputting at a nominal voltage;
a rectifier coupled to the first set of nodes of the power supply interface configured to convert the AC power to a rectified DC voltage and output the rectified DC voltage on a bus line;
a capacitor disposed across the bus line parallel to the rectifier such that, when powered by the AC power supply, within each full cycle of the AC power voltage waveform, the power switch circuit draws current from the AC power supply within a first time period and from the capacitor within a second time period, the capacitor having a capacitance value such that the first time period is greater than the second time period but an average voltage of the rectified DC voltage on the bus line is smaller than the RMS voltage of the AC power; and
a controller outputting a plurality of drive signals to the power switch circuit to control a supply of power to the motor from one of the AC power supply and the one or more battery packs;
wherein the second set of nodes of the power supply interface is coupled to the bus line such that the power switch circuit receives one of the battery DC power or the rectified AC power via the bus line,
wherein the motor operates at an operating voltage that corresponds to the AC power supply such that the rectified DC voltage is supplied to the phases of the motor at its average voltage when the motor is operating at full speed, wherein the operating voltage of the motor is greater than the nominal voltage of the DC battery power, and
wherein each phase is associated with a conduction band (CB) within which the controller outputs the drive signals to corresponding high-side and low-side power switches to energize the corresponding stator windings, wherein the controller is configured to set an advance angle (AA) by which the conduction band is advanced for each phase to a first AA value when receiving power from the AC power supply and to a second AA value that is less that the first AA value when receiving power from the one or more battery packs to obtain substantially the same maximum power output from the one or more battery packs as the AC power supply.

16. (Currently Amended) A power tool comprising:
a housing;
a multi-phase brushless motor including a rotor and a stator having a plurality of stator windings corresponding to at least three phases of the motor, the rotor being moveable by the stator;
a power switch circuit comprising a plurality of high-side power switches and a plurality of low-side power switches configured as a multi-phase inverter circuit for driving the phases of the motor, the power switch circuit outputting at least three phase voltage signals to the motor;
a power supply interface 
a rectifier coupled to the first set of nodes of the power supply interface configured to convert the AC power to a rectified DC voltage and output the rectified DC voltage on a bus line;
a capacitor disposed across the bus line parallel to the rectifier such that, when powered by the AC power supply, within each full cycle of the AC power voltage waveform, the power switch circuit draws current from the AC power supply within a first time period and from the capacitor within a second time period, the capacitor having a capacitance value such that the first time period is greater than the second time period but an average voltage of the rectified DC voltage on the bus line is smaller than the RMS voltage of the AC power; and
a controller outputting a plurality of drive signals to the power switch circuit to control a supply of power to the motor from one of the AC power supply and the one or more battery packs;
wherein the second set of nodes of the power supply interface is coupled to the bus line such that the power switch circuit receives one of the battery DC power or the rectified AC power via the bus line, wherein the motor operates at an operating voltage that corresponds to the AC power supply such that the rectified DC voltage is supplied to the phases of the motor at its average voltage when the motor is operating at full speed, wherein the operating voltage of the motor is greater than the nominal voltage of the DC battery power, and
wherein each phase is associated with a conduction band (CB) within which the controller outputs the drive signals to corresponding high-side and low-side power switches to energize the corresponding stator windings, wherein the controller is configured to set the conduction band for each phase to a first CB value when receiving power from the AC power supply and to a second CB value that is less that the first CB value when receiving power from the one or more battery packs to obtain substantially the same maximum power output from the one or more battery packs as the AC power supply.

Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1, 3-6, 8, 10-12 and 15-16 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1, 3-6, 8, 10-12 and 15-16 filed on 07/16/2019 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a controller outputting a plurality of drive signals to the 
The closet references to the present invention are believed to be as follows: Gorti et al. (US 6538403 B2). Gorti discloses a system for controlling a brushless DC motor wherein the motor includes a rotor and a stator having at least three phases. The rotor is magnetically coupled to and moveable by the stator when the coils are appropriately energized. Each of the coils is characterized by a corresponding voltage waveform. No more than two position sensors are provided for sensing the position of the rotor during a start-up mode. Each position sensor has an associated position sensor signal. The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAID BOUZIANE/Examiner, Art Unit 2846